DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9, 11-18 and 20-26 are pending and presented for examination.
Claims 1-9, 11-18 and 20-26 are rejected.

Response to Amendments
Applicant’s arguments, see page 5 of the response filed 6 May 2021, with respect to the rejections of Claims 10 and 11 under 35 U.S.C. 112(d) as failing to further limit the subject matter of the claims been fully considered and are, in the context of the amendments applicants have made to the claims, persuasive.  
This rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eggensperger (U.S. 5,393,789), in view of Silvernail (WO2017/210392)(of record).
Applicants’ claims are directed to combinations of defined concentrations of  a tertiary amine, water, at least about 8% of an organic solvent, and either of a chelating agent or a pH adjuster in a composition which is free of quaternary ammonium biocides.  The examiner notes that as amended, the “wiping composition” claimed contains between about 1-5% of a “concentrate” containing about 2-50% tertiary amine biocide.  In a similar manner, the “concentrate” contains between about 20-65% water prior to being diluted in the manner claimed.  These limitations therefore require that the overall “wiping composition” which is claimed contain between 0.0002-0.025% biocide, and 0.002-0.0325% water.  In addition, it has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Applicants are reminded that claim language is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976), and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such, applicants’ claim language describing the manner in which the compositions otherwise fully set forth by the affirmative composition components recited may be used, i.e., “wiping composition for disinfecting surfaces,” or which describe effects which can be observed following their use, i.e., “wherein the wiping composition exhibits a 5 Log10 or greater reduction of M. Terrae at a three minute contact time,” “wherein the wiping composition is effective…according to AOAC method 1.02 (revised 2012),” or demonstrates certain properties on use, i.e., “is low streaking,” are not considered as establishing actual structural limitations in the context of the compositions being claimed.  Claims 5 and 6 establish particular pH ranges the composition is to have, and Claims 8-10 further narrowing the identity and amount of biocide to be present in the composition.  Claims 11, 12, and 22 specify the organic solvent to be included as any of a number of specifically recited glycol ethers, with Claim 11 specifying that the glycol ether does not include a phenoxyethanol (otherwise known as ethylene glycol monophenyl ether, support for which can be found in paragraph [0009] of the specification as originally filed).  Claims 13-15 incorporating an “evaporating agent” having certain properties such as an alcohol selected from ethanol, propanol, or isopropanol per applicants own disclosure.  See Specification, [0047].  Claims 16 and 17 require the inclusion of particular pH adjusting agents, with Claim 18 
Eggensperger describes compositions combining between 0.005-5% tertiary amine disinfectant, of which the instantly claimed N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine is particularly recited (Col.2, L.23-39), with between about 0.005-5% aromatic alcohols.  (Col.3, L.7-38).  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.)  Eggensperger specifically excludes cationic compounds from the compositions, addressing the requirement that the compositions be free of quaternary ammonium compounds.  (Col.3, L.32-38).  Particular aromatic alcohols which Eggensperger describes include each of phenoxyethanol according to Claims 25 and 26, a variety of phenoxy propanols which are not the phenoxyethanols excluded by presently amended Claim 11, as well as the phenyl oligoglycol ether known as REWOPAL MPG 40, which is a trade name for tetraethylene glycol monophenyl ether, an ethylene glycol phenyl ether.  (Col.2, L.56-68).  Eggensperger specifically indicates that in addition to the tertiary amines and aromatic alcohols, the compositions described can also contain normal additives employed in the formation of disinfectants, including but not limited to solubilizers, corrosion protection agents, complexing agents, foam removers, stabilizers, buffers, perfume and/or dyestuffs.  (Col.3, L.1-6).  Eggensperger indicates that the disinfectant compositions are Pseudomonas aeruginosa recited by the instant claims.  (Col.4, L. 4-8).
Silvernail describes disinfectant compositions which indicate that the instantly claimed N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine is listed as a particularly preferred tertiary amine useful as a biocide, (Pg. 15), in concentrations of between about 0.0005-3% by weight.  (Pg. 16).  Amine oxides are described as surfactants, usefully included in disinfecting compositions in concentrations of between about 0.4-12.8% of the compositions.  (Pg.21).  A variety of solvents may be used in these compositions, including each of water, alcohols, ethanol and isopropyl alcohols (recited by the instant claims as “evaporating agents”), and glycol ethers in a variety of concentrations overlapping those set forth by the instant claims.  (Pg. 28).  pH adjusting agents include a variety of hydroxides and alkanolamines.  (Pg. 29).  Sequestering agents including chelating agents such as EDTA are also described as usefully included in the compositions described, (Pg. 30), as are a variety of organic acids used as stabilizing agents.  (pg. 31-32)  Silvernail describes the compositions as having a pH of between about 10-12.  (Pg. 36-37).  These compositions may be used in conjunction with absorbent materials such as saturated cloths, or those possessing handles such as a mop.  (Pg. 41).
Applicants are reminded that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
The instant claims appear little more than combinations of components individually taught by the art as useful in forming topical disinfecting compositions in amounts and concentrations overlapping those taught by the art as useful for providing disinfecting compositions.  Therefore, it would have been prima facie obvious to have utilized hydroxides and alkanolamines as pH adjusting agents according to the teachings of Eggensperger, as well as any or all of sequestering agents including chelating agents such as EDTA and a variety of organic acids used as stabilizing agents into the composition of Eggensperger, and employed these cleaning compositions using a mop such as is taught by Silvernail owing to the fact that Eggensperger specifically invites the inclusion of components commonly employed in cleaning compositions, which Silvernail indicates each of the instantly claimed alkanolamine, hydroxide, acid, chelator, and handle-equipped liquid absorbent substrate holder are known to the skilled artisan to be.

Claims 1-9, 11-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eggensperger and Silvernail as applied to Claims 1-9, 13-18 and 20-26 above, and further in view of Lei (U.S. PGPub. 2016/0066571).
Eggensperger and Silvernail, discussed in greater detail above, suggest disinfectant compositions which combine N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine, aromatic 
Neither Eggensperger nor Silvernail describe incorporating either of the dipropylene glycol n-propyl ether or propylene glycol n-butyl ether into the disinfectant compositions, despite the generic teaching of Silvernail concerning the utility of glycol ethers as disinfectant composition solvents.
This is cured by the teachings of Lei, which establishes that at the time of the instant application, each of the presently claimed dipropylene glycol n-propyl ether or propylene glycol n-butyl ethers were known to be useful as solvents for disinfecting compositions such as those taught by each of Eggensperger, Silvernail, and the instant claims.  [0063].
It would have been prima facie obvious to one having ordinary skill in the art to have selected either of the instantly claimed dipropylene glycol n-propyl ether or propylene glycol n-butyl ethers as the glycol ether solvent taught by Silvernail as a component usefully incorporated into disinfecting solutions such as those set forth by Eggensperger.  One of ordinary skill in the art would have been motivated to do so because it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).   prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).  Here, solvents are described as useful for formulating disinfectant compositions, with glycol ethers, and more specifically each of the presently claimed dipropylene glycol n-propyl ether or propylene glycol n-butyl ethers specifically recognized by the art as useful for precisely such a purpose.  Their inclusion in the compositions suggested by Eggensperger and Silvernail is therefore an obvious modification of the prior art.
Response to Arguments
Applicant's arguments filed 6 May 2021 have been fully considered.
Applicants argue, on each of pages 5 and 6 of their response, that the Examiner has failed to put forth any rationale or articulated teaching as to why the teachings of Eggensperger and Silvernail should be combined to arrive at the instant claims and on this basis, the examiner’s prima facie case of obviousness is deficient on its face.  The record reflects the opposite.  Applicants’ attention is directed to pages 8-9 of the office action mailed 17 February 2021 where the Examiner’s rationale for combining the teachings of Eggensperger and Silvernail to arrive at the invention previously set forth is set forth in detail.
Applicants next argue that each of Eggensperger and Silvernail are directed to solving completely different problems, and that on this basis their combination is improper.  Applicants appear to argue that the Eggensperger and Silvernail references are non-analogous and on this Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  This does not require that the reference be from the same field of endeavor as the claimed invention: a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  Here, as each of Eggensperger and Silvernail, and indeed the newly relied upon Lei reference, deal with disinfectant compositions related to those of the instant claims, the analogy of the art, and the combinations set forth by the examiner, are proper.
Applicants arguments concerning the amounts of organic solvent taught by Eggensperger is misplaced, as the examiner has not relied upon the teachings of Eggensperger to address the organic solvent concentration limitations of the claims: this is provided by the teachings of Silvernail.  See Silvernail pg. 28, Office Action mailed 17 February 2021, pg. 8, line 1-4.  Furthermore, insofar as Eggensperger describes concentrations of aromatic alcohols to be included in the compositions described, these concentrations are described as ones “generally” contained in the compositions.  See Eggensperger Col.3, L.16-20 (“The ready-to-use disinfectant solution generally contains…0.005-5 wt.-% of aromatic alcohol.”).  Even if these teachings of Eggensperger were to have been exclusively relied upon to establish solvent concentrations for Aller, supra.  Here, as nothing of Eggensperger criticizes, discredits, or otherwise discourages the solution claimed, applicants’ position that elevated concentrations of aromatic alcohols cannot be included in these compositions is unpersuasive.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicants’ arguments concerning the alleged “unexpected result” the instant compositions achieve are unpersuasive.  Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Fatal to applicants position in this regard is the fact that nothing of the data presented in the disclosure as originally filed compares the inventive compositions with the closest prior art, represented by the compositions of Eggensperger.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  To be sure, Eggensperger reports data concerning antimycobacterial potency of certain versions of their compositions.  However, nothing of the data therein reported establishes that the tests used were the same as those applicants employed.  Conclusions about comparative efficacy therefore cannot be made, because it is well-established that evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, a skilled artisan looking at the Eggensperger reference and the instant claims cannot draw any conclusions about the results applicants obtain, let alone determine whether they represent any results as skilled artisan would consider unexpected.  
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613